Exhibit 10.29


Microsoft PO #
97112136
DealPoint ID #
N/A





Statement of Work ("SOW") # 1 7


Addresses and contacts for notices
"Microsoft"
"Supplier"
Company Name: Microsoft Corporation
Company Name: Touchpoint Metrics, Inc.
DBA MCorp Consulting
Primary Contact: Mark Heneen
Primary Contact: Michael Hinshaw
Address: One Microsoft Way,
Redmond, WA 98052 - 6399
Address: 201 Spear Street, Suite 1100,
San Francisco, CA 94105
Phone number:
Phone number: 415-526-2290
Fax number:
Fax number: 415-526-2650
Email: mark.heneen@microsoft.com
Email: admin@mcorp.cx
Secondary Contact:
Secondary Contact: Rob Beno (Accounting)
 
Microsoft Supplier Number: 2179424

________________________




SOW Effective Date:
October 1, 2015
SOW Expiration Date:
December 31, 2015
DealPoint # for Master Agreement
N/A





Agreed and accepted
Microsoft
Supplier
Microsoft Signature:
Supplier Signature:
Microsoft Name:
Supplier Name: Stephen Shay
Microsoft Title:
Supplier Title: Vice President
Microsoft Date:
Supplier Date:



NonTechPM SOW
Confidential
Page 1 of 5




--------------------------------------------------------------------------------




This SOW pursuant to the Microsoft Purchase Order Terms and Conditions is
entered into by the parties and effective as of the SOW Effective Date above.




1. Description of Services


Pursuant to and in conformance with any standards, guidelines and/or
specifications which may be provided by Microsoft to Supplier from time to time,
Supplier shall deliver to and/or perform for Microsoft the following goods,
services and/or other items or materials as a work made for hire (collectively,
the "Services").


Supplier will apply its proven approach to and methodological system for
Customer Experience Management to assist Microsoft's Applications and Services
Group and Office 365 team to leverage an outside-in "customer" perspective to
build on the SMB Office 365 Onboarding Journey work completed in FY15.


Specifically, Supplier will assist the Office 365 team in understanding the
customer experience impact of changes being made to the Onboarding
process/solution to inform decision making and incremental investments.


As indicated by the highlighted area in the table below, this Statement of Work
is targeting the conclusion of Work Effort I's initial Impact Change Management
implementation, while launching the ongoing work supporting the same.
Additionally, we will launch and establish the ongoing CX Impact Analysis &
Reporting associated with Work Effort II and execute against Work Effort III to
establish the Office 365 Onboarding CX Baseline for the Enterprise and Midmarket
segments. The ongoing work supporting Q3 and Q4 of FY16 as well as the remainder
of Work Effort IV are out of scope of this SOW.


[image00002.jpg]


The insights gained through this engagement and these deliverables will help
Microsoft's O365 team to support their vision of providing an excellent customer
experience (CX), through a better understanding of the impact the changes being
made to the onboarding process/solution, while also setting in motion the
research effort required to provide a similar baseline and ongoing assessment
for Midmarket and Enterprise customers of Office 365.


Microsoft will be responsible for internal project management, as well as
acquisition and supply of existing customer data/research sample, in supplier
required formats. Additionally, Microsoft will be responsible for any design,
development and deployment of specific improvement solutions.
NonTechPM SOW
Confidential
Page 2 of 5




--------------------------------------------------------------------------------




The key activities for each work effort/phase of Suppliers work are as follows:


Work Effort I: Incremental Impact of Change Measurement. (Q2 Only)


We will build on the initial execution of Incremental Impact of Change
Measurement performed against the New Experience/Widget in the SMB segment in
Q1, and expand operations to include the same across two additional dimensions:


1)  Expand to include Impact of Change Measurement of New Experience/Widget to
both Midmarket and Enterprise segments.
2)  Expand to include Impact of Change Measurement on newly developed and
deployed experiences as they are introduced, across all segments.


This work effort is designed to capture input/feedback from newly on-boarded
SMB, Midmarket and Enterprise customers of Office 365 soon following the time
that they are known to have experienced the new onboarding enhancements. These
enhancements are expected to be rolled out by Microsoft regularly throughout the
fiscal year and are expected to impact different stages and touchpoints of the
Office 365 onboarding journey. The intent is to utilize the information obtained
through this research to perform analytics and reporting against established
baselines as outlined in Work Effort II.
·
Program and Ongoing Execution  - Conduct Customer Research

o Adjust, Program, and test survey with new/other enhancements as they are
introduced
o Ongoing contact list transfer/panel member updates
o Field ongoing quantitative customer research


Work Effort II: Ongoing CX Impact Analysis and Reporting (Q2 only)


Leveraging the capabilities created in Work Effort I, as well as touchpoints,
attributes and instruments established through the SMB pilot in FY15, we will
utilize the data captured in Work Effort I as the source for analysis and
reporting on the impact the deployed changes have had on the specific onboarding
journey stage and touchpoints related to the enhancement(s). This will include
analysis against the established SMB baseline, comparative analysis across
segments, and comparative analysis against prior enhancements, where
appropriate. This analysis and reporting will be completed in logical intervals
that coincide with the release of new experiences, and is expected to be ongoing
and continuous across SMB, Midmarket, and Enterprise segments.
·
Baseline Analysis & Reporting:

o Conduct analysis and incremental impact reporting against SMB baseline for New

Experience/Widget and ongoing as new experiences and research dictate.

o Conduct initial analysis and incremental impact reporting against the newly
established

Midmarket and Enterprise baseline (established in Work Effort III)
·
Cross-Segment Comparative Analysis and Reporting

o Where enhancements to the onboarding process are introduced that impact the
experience across segments, we will conduct comparative analysis and reporting
of these enhancements across segments.

·
Ongoing Analysis and Reporting

o Conduct analysis and incremental impact reporting against prior SMB, Midmarket
and Enterprise enhancements (where they align with journey stage and
touchpoints)

·
Reporting Platform

NonTechPM SOW
Confidential
Page 3 of 5




--------------------------------------------------------------------------------

o Customize Touchpoint Mapping reporting dashboards to accommodate enhancements
as introduced and to support ongoing reporting of research results and trending.

o Provide access to research data via Touchpoint Mapping dashboards





Work Effort III: Enterprise and Midmarket Onboarding CX Baseline Definition (Q2
only)


Leveraging the capabilities created in Work Effort I, as well as the end-to-end
touchpoints, attributes and instruments validated through the SMB pilot, we will
implement our approach and extend our understanding of the end-to-end O365
onboarding experience to include Midmarket and Enterprise segments, doing so on
an ongoing basis, executing against the defined approach for CX Audience
Benchmarking.


·
Research - Conduct Quantitative Customer Research

o Leverage SMB model inventory for overall O365 customer experience

o
Conduct quantitative customer research (large scale web-based survey
methodology)
~1200 Respondents
 

·
Data Analytics – Analyze research data and finalize customer persona

o Conduct data analysis (including drivers) and research summary findings
completed

o Provide access to quantitative research data via Touchpoint Mapping On-Demand

o Validate "Low Confidence" persona applicability to the Midmarket and
Enterprise segments

o Establish Confidence/Capability baseline for the Midmarket and Enterprise
segments





Work Effort IV: Value Proposition Research and Analytics (Q2 only)


Develop the approach for executing against this work effort to launch in Q3
FY16.


·
Prepare – Define scope and approach

o Define project roles and responsibilities

o Define sampling strategy for Value Propositions across segments

o Define contact list requirements (e.g., data fields, filters, segmentation,
etc.)

o Refine survey instrument and invitations

o Define survey participant incentives (e.g., entry into a quarterly drawing)



All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.




2. Deliverables/Delivery Schedule


Assuming a start date of no later than October 1, 2015, Supplier shall complete
and deliver all Services to Microsoft on or before December 31, 2015. The
milestone delivery schedule for the Services, if applicable, shall be as
follows: (Please note: Completion of milestones by these dates is dependent on
Microsoft's ability to adhere to applicable dates in the detailed project
schedule)


Work Effort
Brief Description of Services to be
Due on or
Service Fees



NonTechPM SOW
Confidential
Page 4 of 5




--------------------------------------------------------------------------------





 
completed by Supplier and delivered to
Microsoft
Before
Due
Q2 FY16 Scope
Outlined Above
· Ongoing incremental Impact of Change Measurement against new enhancements
across segments
· Ongoing CX Impact Analysis & Reporting
· Enterprise and Midmarket Baseline Research execution
· Planning for Value Proposition Research and Analysis
Dec 31, 2015
$125,000.00
Travel
$2,500.00
Supplier Fees
$4,500.00
Grand Total
$132,000.00





3. Payment


3.1  Services Fees
As complete and final payment for Services which have been completed and
delivered by Supplier to Microsoft and which have been accepted by Microsoft,
Microsoft shall pay Supplier a Total fee not to exceed service fees and expenses
in the amount of One hundred thirty two thousand U.S. Dollars ($132,000.00 USD)
in accordance with the following terms.


The Service Fees for this SOW are a Not to Exceed (NTE) amount based on the
Description of Services and may be paid in accordance with the Milestones noted
in Section 2 Deliverables/Delivery Schedule. Vendor has taken appropriate steps
to understand the project requirements and will deliver the Services at, or
below, the NTE cost in section 3.3 Fee Calculation.


3.2  Expenses
Microsoft shall reimburse Supplier up to Two Thousand Five Hundred U.S. Dollars
($2,500.00 USD) for pre-approved, reasonable and actual travel and
travel-related expenses incurred by Supplier in connection with the performance
of the Services. All travel expenses hereunder are subject to Microsoft's review
and the Microsoft Travel Policy and Supplier must submit appropriate
documentation evidencing expenses to be reimbursed.


Microsoft shall reimburse Vendor up to Four Thousand Five Hundred U.S. Dollars
($4,500.00 USD) for pre-approved, additional Supplier fees.


3.3  Fee Calculation
For all engagements (Time & Materials and Not to Exceed) the following table is
required to capture resource levels associated with the SOW. All Levels and
Rates must be in accordance with established Non-Tech PM Rate Cards. Total cost
in the table in 3.3 should align to the total cost of Service Fees, as defined
in Section 3.1.



 
Resource Level
Resource
Hourly Bill Rate
Total Hours
Needed
Total NTE Cost    
1
Level 1: Analyst/Consultant
$175.00
240
$42,000.00

NonTechPM SOW
Confidential
Page 5 of 5




--------------------------------------------------------------------------------




2
Level 2: Senior Consultant/ Research Director
$250.00
108
$27,000.00
3
Level 3: Senior Project
Manager
$375.00
80
$30,000.00
4
Level 5: Managing Director
$650.00
40
$26,000.00
Sub-Total
$125,000.00
Travel Expenses (if any - see Section 3.2, above )
$2,500.00
Supplier Fees (if any – see Section 3.2, above)
$4,500.00
Total
$132,000.00



   Microsoft has utilized industry standard resource level classifications, and
pre-negotiated hourly rates to determine NTE (not to exceed) pricing.


4. Relationship of the Parties


Supplier is responsible for and will pay all wages, fringe benefits, payroll
taxes, insurance, work schedules, and work conditions with respect to its
employees, contractors or other resources performing Services under this SOW.


Supplier will defend, indemnify, and hold Microsoft harmless from and against
any action instituted by Supplier personnel against Microsoft for wages, fringe
benefits, other compensation, or similar claims under applicable law; and any
claims challenging the Supplier's right to dismiss its personnel.


5. Privacy and Data Protection



(a) "Personal Information" means any information provided by Microsoft or
collected by Supplier in connection with this SOW

(i) That identifies or can be used to identify, contact, or locate the person to
whom such information pertains; or

(ii) From which identification or contact information of an individual person
can be derived.  Personal Information includes, but is not limited to: name,
address, phone number, fax number, e-mail address, social security number or
other government-issued identifier, and credit card information.  Additionally,
if any other information (e.g., a personal profile, unique identifier, biometric
information, and/or IP address) is associated or combined with Personal
Information, then such information is also Personal Information.

(b) If Supplier collects or accesses any Personal Information as part of
performing the Services, Supplier agrees to comply with all applicable
requirements contained at
http://www.microsoft.com/about/companyinformation/procurement/toolkit/requirements. mspx
or as otherwise provided by Microsoft.



6. Change Management


Unless specifically described otherwise in the SOW, changes to this SOW will be
made by mutually executed amendment.




[Remainder of this page is intentionally left blank.]
NonTechPM SOW
Confidential
Page 6 of 5


